             Case 1:19-cv-01381 Document 1 Filed 05/13/19 Page 1 of 5



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

Joseph Smock                             )
867 Wright Road                          )
Grayling MI 49738                        )
                                         )
       Petitioner,                       )
                                         ) Civil Action No. 19-1381
v.                                       )
                                         )
Chairperson Victoria A. Lipnic           )
U.S. Equal Employment                    ) May 13, 19
Opportunity Commission                   )
131 M Street, NE                         )
Washington, DC 20507                     )
                                         )
       and                               )
                                         )
Acting Secretary Patrick M. Shananhan    )
Department of Defense                    )
1000 Defense Pentagon                    )
Washington, DC 20301-1000                )
                                         )
       and                               )
                                         )
Heather Wilson                           )
Secretary of the Air Force               )
1670 Air Force Pentagon                  )
Washington, DC 20330-1670                )
                                         )
       and                               )
                                         )
Lt. General Joseph L. Lengyel            )
Chief, National Guard Bureau             )
c/o Secretary Ash Carter                 )
Department of Defense                    )
1000 Defense Pentagon                    )
Washington, DC 20301-1000                )
             Case 1:19-cv-01381 Document 1 Filed 05/13/19 Page 2 of 5



Major General Paul Rogers                        )
(in his federal capacity)                        )
Michigan National Guard Bureau                   )
3411 N. Martin Luther King Jr. Blvd.             )
Lansing, MI 48906                                )
                                                 )
       Respondents                               )
                                                 )


         PETITION FOR WRIT OF MANDAMUS OR IN THE ALTERNATIVE
                       ENFORCEMENT UNDER APA


                                 I.     NATURE OF ACTION

    1. Petitioner, Joseph Smock (“Mr. Smock” or “Petitioner” or “Plaintiff”), through Counsel,

       moves this Court to Compel the United States Equal Opportunity Commission (“EEOC”

       or “Commission”) or, in the alternative, the Department of Defense1 (“DoD”) (as the lead

       Agency over the National Guard Bureau (“NGB” or “Bureau”), the United States Air

       Force (“USAF” or “Air Force”) (the USAF and NGB, together, the “Agency”) and the

       Michigan National Guard Bureau (in its federal capacity), to perform its mandatory

       duties owed to the Petitioner pursuant to Title VII of the Civil Rights Act of 1964 (“Title

       VII”), as amended, 42 U.S.C. § 2000e et seq., and the January 18, 2017, Office of Federal

       Operations’ Decision Order (“OFO Decision”) either under the Administrative

       Procedures Act, 5 U.S.C. 701 et seq., or the mandamus statute, 28 U.S.C. 1361.


                                        II.    PARTIES




1
 At all times relevant, the named respondent before the EEO/OFO has been “Secretary of the
Air Force”.
             Case 1:19-cv-01381 Document 1 Filed 05/13/19 Page 3 of 5



    2. Petitioner, Renee Reed (“Mr. Smock” or “Petitioner”), is a former federal employee with

       the NGB employed through MING and the complainant in the underlying EEO matter.

    3. Victoria A. Lipnic is the Chairperson of the United States Equal Opportunity

       Commission (“EEOC” or “Commission”) and is named in her official capacity. EEOC is

       the appropriate administrative adjudicatory body from whom Petitioner sought relief and

       for whose orders the federal military defendant’s defied.

    4. Acting Secretary Patrick M. Shananhan is the Acting Secretary of the Department of

       Defense2 (“DoD”) and is named in his official capacity. The DoD is the lead Agency

       over the United States Air Force, National Guard Bureau and the Michigan National

       Guard [in its federal capacity]),

    5. Heather Wilson is the Secretary of the United States Air Force (“USAF” or “Air Force”)

       and is named in her official capacity. The USAF is the lead Agency over National Guard

       Bureau and the Michigan National Guard [in its federal capacity])

    6. Lt. General Joseph L. Lengyel is the Chief of the National Guard Bureau (“NGB”) and is

       named in his official capacity. The USAF is the lead Agency over the Michigan National

       Guard [in its federal capacity])

    7. Major General Paul Rogers is the Adjunct General for the Michigan National Guard

       Bureau (“MING”) and is name in his official federal capacity


                                   III.    RELEVANT FACTS

    8. On January 18, 2017, the OFO ordered:




2
 At all times relevant, the named respondent before the EEO/OFO has been “Secretary of the
Air Force”.
         Case 1:19-cv-01381 Document 1 Filed 05/13/19 Page 4 of 5



   The Agency is ordered to process the remanded claims in accordance with 29
   C.F.R. § 1614.108 et seq. The Agency shall acknowledge to the Complainant that
   it has received the remanded claim within thirty (30) calendar days of the date this
   decision becomes final. The Agency shall issue to Complainant a copy of the
   investigative file and also shall notify Complainant of the appropriate rights
   within one hundred fifty (150) calendar days of the date this decision becomes
   final, unless the matter is otherwise resolved prior to that time. If the Complainant
   requests a final decision without a hearing, the Agency shall issue a final decision
   within sixty (60) days of receipt of Complainant's request.

9. To date, the Defendants have failed to comply with this Order.

10. On February 11, 2019, the OFO issued notice that it ceased compliance tracking, i.e.,

   enforcement efforts, and advised Petitioner that she may seek redress pursuant to the e

   Administrative Procedures Act, 5 U.S.C. 701 et seq., and the mandamus statute, 28

   U.S.C. 1361, or to commence de novo proceedings.


                           IV.     JURISDICTION & VENUE

11. This District Court has jurisdiction to hear this matter pursuant to 28 U.S.C. § 1361,

   which states that “the district courts shall have original jurisdiction of any action in the

   nature of mandamus to compel an officer or employee of the United States or any agency

   thereof to perform a duty owed to the plaintiff.” 28 U.S.C. § 1361.

12. This is an action seeking judicial review under the Administrative Procedure Act, 5 U.S.C.

   §§ 701, et. seq.

13. This action is timely as it is brought within six years of the February 11, 2019, OFO

   Order, and MING, NGB, USAF and DoD’s failure to comply with the January 18, 2017,

   OFO order pursuant to 28 U.S.C. § 2401(a).

14. Venue is properly laid in the District Court for the District of Columbia pursuant to 28

   U.S.C. § 1391(e)(1) as Defendants are Agencies of the United States residing in the
         Case 1:19-cv-01381 Document 1 Filed 05/13/19 Page 5 of 5



   District of Columbia. MING, in its federal capacity, is an agency to the DoD, USAF and

   NGB.


                             V.     PRAYER FOR RELIEF

15. Petitioner Mr. Smock, through Counsel, respectfully moves this Court to:

       a. Assume jurisdiction of this matter;

               i. Issue a Writ of Mandamus to

                      1. Compel the EEOC to enforce its January 18, 2017, OFO Order

                      2. In the alternative, Order the DoD, USAF, NGB and MING to

                          comply with the January 18, 2017, OFO Order.

              ii. Order the Defendant’s have acted arbitrary and capriciously in not

                  following and enforcing the January 18, 2017, OFO Order.

       b. Provide attorney’s fees and costs related to this matter.

16. WHEREFORE, Petitioner, by and through Counsel, in consideration of the foregoing,

   prays the above relief be Granted.


                                                Respectfully Submitted,

                                                /s/ Michael D.J. Eisenberg
                                                Michael D.J. Eisenberg
                                                D.C. Bar No. 415793 Attorney for the
                                                Plaintiff
                                                Law Office of Michael D.J. Eisenberg
                                                700 12th Street, N.W., Suite 700
                                                Washington, DC 20005
                                                O: (202) 558-6371
                                                F: (202) 403-3430
                                                E-mail:Michael@Eisenberg-Lawoffice.com
